Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, and 17, drawn to a pulp and skin extract of dried, seed-free Myrciaria dubia fruit, the having a ripeness of which is at least 70 % and the-a ratio of soluble solids/acidity of which is between 2.5 and 3, the extract comprises between 13.5 % and 80.5 % organic acids.

Group II, claim(s) 6-9, and 18-21, drawn to a process of obtaining an extract, the method comprising providing the-pulp and skin of the seed-free dried fruit of Mrciaria dubia, having a ripeness of at least 70 % and a soluble solids/acidity ratio of 2.5 to 3; dispersing and extracting the pulp and skin of the seed-free dried in a hydro-polyalcohol solvent; separating a liquid phase loaded with compounds of interest from the solid phase of the pulp and skin of the seed-free dried fruit and hydro-polyalcohol dispersion; microfiltering the liquid phase to remove solid plant particles. 

Group III, claim(s) 10-16, drawn to a cosmetic composition comprising an extract of the pulp and skin of dried, seed-free Myrciaria dubia fruit according to claim 1, in a physiologically acceptable medium.


	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Alves et al (Alves et al, Camu-camu (Myrciaria dubia McVaugh): a rich natural source of vitamin C. Proceedings of the Interamerican Society for Tropical Horticulture (2002), Volume 46, pp. 11-13) teach the technical feature of: The characteristics of M. dubia green and ripe fruits (thus at least 70%) were studied. The average fruit weight ranged from 6.3 to 8.8 g. Irrespective of fruit maturity, the seeds represented approximately 19% of the fresh weight. The total soluble solid (TSS) content did not significantly vary with fruit maturity; however, the titratable acidity value was higher in green fruits (determining the ratio of soluble solids/acidity is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan), resulting in an extremely low palatability index. Organic acids were the predominant components of the soluble solids, representing 44 and 41% of the TSS contents of green and ripe fruits, respectively (thus between 13.5-80.5%). The starch and pectin contents of mature fruits were low, which is ideal for juice processing and pulp extraction. Unlike in other fruits, the average ascorbic acid content was higher in ripe fruits, reaching as high as 2061.04 mg/100 g. The peel also had considerable ascorbic acid content (5%). The high phenolic contents, especially in green fruits, is another factor that might reduce the palatability of fruits, since high no special technical feature in the application.   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655